>

C

Case 3:20-cv-01078-RJD Document 51 Filed 08/26/21 Page1of40 Page ID #359

UNITED STATES DISTRICT COURT

for the

Southern District of Ilinois

“vt
é gssicly (qecih

 

 

 

Plaintiff(s)/Petitioner(s)
Vv.

C. wall
jen ov jaunt Dat _#
lon ot Cane Dor #2
john ov Jabt Dot #3
‘Defendant (s)/Respondent(s)

I, JURISDICTION

Plaintiff:

et et me ee ee ee ee

Case Number: 2.0 - Ci - OOTY KID

 

(Clerk's Office will provide)
A “Propoo’ i
CiviL RIGHTS compLaInt (Amt ndcd )

pursuant to 42 U.S.C. §1983 (State Prisoner)

D CIVIL RIGHTS COMPLAINT
pursuant to 28 U.S.C. §1331 (Federal Prisoner)

OC CIVIL COMPLAINT

pursuant to the Federal Tort Claims Act, 28 U.S.C.
§§1346, 2671-2680, or other law

A.  Plaintiff’s mailing address, register number, and present place of

confinement.

Defendant #1:

B. Defendant

is employed as

 

(Name of First Defendant)

 

with

(Position/ Title)

 

(Employer’s Name and Address)

 

At the time the claim(s) alleged this complaint arose, was Defendant #1

employed by the state, local, or federal government?

OYes CONo

If your answer is YES, briefly explain:

Rev. 7/20/18

1 at 36
Case 3:20-cv-01078-RJD Document 51 Filed 08/26/21 Page 2 of 40 Page ID #360

UNITED STATES DISTRICT COURT

for the
Southern District of Illinois

(assy (utc
\ ys Case Number: 2() -CV- O10TS RJD

(Clerk's Office will provide)

he Propo
Crit RiGHTs compLaint (A m}ided )
pursuant to 42 U.S.C. §1983 (State Prisoner) ,

CD CIVIL RIGHTS COMPLAINT

pursuant to 28 U.S.C. §1331 (Federal Prisoner)

CJ CIVIL COMPLAINT
pursuant to the Federal Tort Claims Act, 28 U.S.C.

§§1346, 2671-2680, or other law

 

 

 

Plaintiff(s)/Petitioner(s)

Vv.

Nurse DBuittany Dac”
Puvst tant Dac
Dawid’ Aditencl

Defendant(s)/Respondent(s)

 

eer ee ee ee ee

I. JURISDICTION

 

 

 

Plaintiff:
A. Plaintiff's mailing address, register number, and present place of
confinement.
Defendant #1:
B. Defendant C_, Wal [ is employed as
(a) (Name of First Defendant)
Liculenant
(b) (Position/ Title)
with Packneyuill (
(c) (Employer's Naine and Address)
5935 State Rt, 154 _, ockoe walle F Hf
i lad T

 

At the time the claim(s) alleged this complaint arose, was Refendant #1
employed by the state, local, or federal government? Yes (CINo

If your answer is YES, briefly explain: /D() C fim / lp yc ¢

Rev. 7/20/18 a of 36
Case 3:20-cv-01078-RJD Document 51 Filed 08/26/21 Page 3o0f40 Page ID #361

 

 

 

 

Defendant #2:
C. Defendant Joh ov, Jane Doc # / is employed as
UY wy
(Name of Second Defendant)
Lopstthiona| Offeev
(Position/ Title)
with ‘nck pill?
(Employer's Naméd and Address)
5¥35 State RE. ISU Fackacult le LL
° / * add TH
At the time the claim(s) alleged in this complaint arose, was Defendant #2
employed by the state, local, or federal government? es [JNo

If you answer is YES, briefly explain: IDOC E mM ip iy) tt

Additional Defendant(s) (if any):

D. Using the outline set forth above, identify any additional Defendant(s).

Rev. 7/20/18 3 ot 3b
ar Ga

Se 3:20-cv-01078-RJD Document 51 Filed 08/26/21 Page 4 of 40 Page ID #362

 

 

Detendant #3

 

jolun ov_Jant Doc #2
( eeiaeendl OHucer
‘PincKnewlle Cy. i
Sis State Ke. [SY
“ie Wich Kancywille IL oaaT

 

IDOL F mploye<

 

 

Defendant + 1

 

J olun ou Jann Dow #2
Preset dias OE. Ctif
“Pinckney Ree Coes
5 SAE Seay eer af SU
“PuncKneyuille sulle dart

 

DOC Employee

 

 

 

4 ot 36

 

 
hb Cas

e 3:20-cv-01078-RJD Document 51 Filed 08/26/21 Page 5of40 Page ID #363

 

 

Deteu dant # 2)

 

Plupse Brittany Doc
Nnvre

| “Ponckatey ville ts

5Y35 Bate RE, |15Y

 

“PuocKneyut ilfe ‘si (092.TH

 

IDOL | Wx Ford Employee

 

Defendant + le

 

Duyve jane Doc
ited
“Pine Kuncrp ville Cote:
553.5 Sls Re 154
“Bane Kneyuille | he wae

 

INO / Wey foveal Employee

 

 

 

2 arg

 

 

 
_ Cage 3:20-cv-01078-RJD Document 51 Filed 08/26/21 Page 6 of 40 Page ID #364

 

 

De fendant tt ‘7

 

Dawa Mitchel!
- Warden
HuckKneyyille ce
S‘AS State cf a
FineKneyville ; 2ary

—

 

pec} Employee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

~@ @ of 3

 

 

 
Case 3:20-cv-01078-RJD Document 51 Filed 08/26/21 Page 7of40 Page ID #365

Il, PREVIOUS LAWSUITS

A. Have you begun any other lawsuits in state or federal court while you
were in prison or jail (during either your current or a previous time in prison or
jail), e.g., civil actions brought under 42 U.S.C. § 1983 (state prisoner), 28 U.S.C. §
1331 (federal prisoner), 28 U.S.C. §§ 1346, 2671-2680, or other law? es CINo

B. If your answer to “A” is YES, describe each lawsuit in the space below. If
there is more than one lawsuit, you must describe the additional lawsuits
on another sheet of paper using the same outline. You must list ALL
lawsuits in any jurisdiction, including those that resulted in the assessment
of a “strike” under 28 U.S.C. § 1915(g) and/or those that were dismissed
for being frivolous, malicious, or for failure to state a claim (see 28 U.S.C. §
1915A; 28 U.S.C. § 1915(e)(2); Federal Rule of Civil Procedure 12(b)(6)).
FAILURE TO FULLY DISCLOSE YOUR LITIGATION HISTORY,
INCLUDING “STRIKES,” MAY RESULT IN SANCTIONS THAT

INCLUDE DISMISSAL OF THIS ACTION.

1. Parties to previous lawsuits:

Plaintiff(s): Canidy Curtin

Defendant(s): Statrviilr NRC
Wavdt Dot

2. Court (if federal court, name of the district; if state court, name of
the county):(N.D, I ) Eastern Dives

3. Docket number: }15 -C (7474

4. Name of Judge to whom case was assigned: LA ninown

5. Type of case (for example: Was it a habeas corpus or civil rights

action?): ( ondition) of ConFineme thE

6. Disposition of case (for example: Was the case dismissed? Was it

appealed? Is it still pending?): Dimuscd withowe
explana ron

7. Approximate date of filing lawsuit: 4 / QO IS
7 of 36

Rev. 7/20/18
Case 3:20-cv-01078-RJD Document 51 Filed 08/26/21 Page 8 of 40 Page ID #366

8. Approximate date of disposition: | / LON Lp

9. Was the case dismissed as being frivolous, malicious, or for failure to
state a claim upon which relief may be granted and/or did the court

tell you that you received a “strike?” 4) 0

Til. GRIEVANCE PROCEDURE

A.

B.

Rev. 7/20/18

Is there a prisoner grievance procedure in the institution? 1 Yes (J No
Did you present the facts relating to your complaint in the prisoner
[Yes CLINo

grievance procedure?

If your answer is YES,
1. What steps did you take?

2. What was the result?

If your answer is NO, explain why not.

If there is no prisoner grievance procedure in the institution, did you
complain to prison authorities? OYes ONo

If your answer is YES,
1. What steps did you take?

2. What was the result?

% of 3u
Cas

|

e 3:20-cv-01078-RJD Document 51 Filed 08/26/21 Page9of40 Page ID #367

 

 

Bae lear He) lo Peau. / awsuits
plait BE (assis Crees

Defendants Sia OK Koght | Cone laAd, Kvauitr

 

2) Cou ‘(RD LL.) Eastern Divoiow

 

p\ Dackel + I¥.-€ - BOS9

 

+) Namie or) ude Llonoyable Castillo

 

2) Type ot Acton Employment

 

2) Dupoution Volunte / bithdvaw

 

pp Date a} fel Lina i, uly LUI
ey }

 

i) App Date ob Papouhay Plov LOA

 

1 Strike 's Keceiuced Po

 

 

 

Ge sachin hp

 

 

 
_ Case 3:20-cv-01078-RJD Document 51 Filed 08/26/21 Page 10 of 40 Page ID #368

 

 

1) Epub ae hig VCVLOLU) ly MWS UL
IP] cuore Caen Cucen
Defendants bs “Wal Ide har bi

 

IC)

L) Court “(ND : LLL) Enmton Division

 

D\ ‘Dacker + ly -C - 5958

 

H\ Name af ludat - Honovahle Shavon oho [olumay
] TG) Y U

 

@

 

 

D) Type of Action  - Cl Taghb
If [ees o)

 

0 Dispouttioun rape hicable le £4 Pande

 

1) Ap p Dake of Filan Sept. 20M

 

in

5 | App Date_ot Disposition : baapplicable

 

1) Streep) Recewedl - lo

 

 

WO ot 36

 

 

 
Cas

e 3:20-cv-01078-RJD Document 51 Filed 08/26/21 Page 11o0f40 Page ID #369

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Noches lo ‘Prewious Lawsuit

Wak ift Cassidy Cutan

We Frndanb People ot The State_of [linory

D Court {NLD LL) Fastun Dwiio

B ‘Docket st en 0. 13

#\ Nawe_ot judge H onovall¢ ‘Fallacy ev
Y p) Ty ype at Acton Notice ot TComova!

2) Dis Spout 3 Arpcalea

 

1\ Anp Ore son Filta - Ploy JOLY
I Cay

 

B\. Ap. Date of Disposition - Nov LO

 

A Stik e/s) Kerewed - YL

 

 

 

hb ®. of wiB'G

 

 

 
Cas

e 3:20-cv-01078-RJD Document 51 Filed 08/26/21 Page 12 o0f40 Page ID #370

 

Pte ———— TG
\ “Faves [o —byewour | awsuet-

t !
as lant Ef - Cassidy Cetin

 

 

 

Defendant: Daca yteuner Denault, Hlanelt

 

(a

1 Court -(N.D IIL.) Eastern Dwpwn

 

=

B)Dackibe = ty -¢ = 5009

 

_——

H\ Name of Judac- Honovable Sharon \ohmon Columan
ih af e/ ] S c/ a

 

 

 

 

© b ) ype of Acton - Cuil Raw.
eV Dispostbon i Inapol cable. Teneo,
/ | r | it CG

 

Cc) Aw. Date of Filia - WVlov 2oly
eat c) tt

 

K) App _ Date of Disposttior |napplicable

 

Strikes) Kecewed - lo

 

 

 

la of 3b

 

 

 
Cas

e 3:20-cv-01078-RJD Document 51 Filed 08/26/21 Page 13 of 40 Page ID #371

 

 

a8) re c
Ne Bates Mein / ayosutt
Pra nbiEF - Toa Cen
De Feud ant - Pio DD , Diaz Salina) buadley oleae j

 

ID

| Court £ NLD LL) Fastaw ‘Dwotwy)

 

b) Docket (qa -H95

 

t) Namt_ot Judge Honovable Valdrvvama

 

 

 

 

@ 5 Lye ot Ack on Cul R Raahats
Siig al J Pentlto

 

1) App ad Magee of Flu <a lan gor

 

:) z Date of Dj ou vappheable

 

Strikes Kecewed “El 6

 

 

 

bets oF Bi

 

 

 
Cas

e 3:20-cv-01078-RJD Document 51 Filed 08/26/21 Page 14 of 40 Page ID #372

 

 

 

1) 4 Phas _lo ‘Be reviows ) awiwt
antif£ L gsi (ween

Defendant aie Fala Comh
Nea CF Ni

 

4) (oust (x2 rable ) Eastin Divot

 

3) Docket at 14 -C - Hb

 

>.

\ flame of )udac___Honovable Cette man
A LHe :

 

D) [ape of Action Habra Corpus
7 @ | ! NS |

 

Disposition = Appcaled

 

=>.

[

Zp

) Dus
pp Date of Filuy ti LOG
Cc

 

Ap
a Date_of Dupattion - Oct_2oao

ke

 

A)
fr
YS trike. sie S No

 

 

 

hele peouprfi BG

 

 

 
Cas

e 3:20-cv-01078-RJD Document 51 Filed 08/26/21 Page 15 of 40 Page ID #373

 

 

Ne B Ay ylics [o ie Yry is) By fis wit
pee Coody Cea
Defendant Slee: Von Kaden, Ruther foutl thal

 

NV Court -(N.D. IIL.\ Fasten Dwoton

 

Dpakitst = sari- cv - 2959

 

te

b|
j

1) Vame of. juga ~ Hovovable Valderrama

 

€

| Tape of aus : Cl Bypats

 

0 Du pasthion mt Lapel icalble [-Kendingy

 

7) Any. Duke of F iluna : Apel 2020
ie: C

 

Ef

B\ Ap yn, I nte_of Dy fe mary {nana cable [adit

 

OS! bike. ee = ip

 

 

 

)o Ty Lbs © Fy

 

 

 

 
Cas

se 3:20-cv-01078-RJD Document 51 Filed 08/26/21 Page 16 of 40 Page ID #374

 

a c Cin
| \ etal) lo ee lL awsutt ih

(OVantte Cassidy Cween

De fondant Sad! Muitenel

 

DL) Court “(MD HL) Eaten Dwi

/

 

p) Docks tt tea [ey = ED

 

\

onovable Cetloman

 

1) flame of —Juclge —|
ian eo)

 

 

 

 

 

© | Lape of Action = Habra) ae
0) Disposition o Lnapplicable | Hendin
oi / | Fy fe wl G

 

|, Anp_. Date of Filia - Feh . 102 |
fae th / oy ]

 

5) App. Datc_of Duposttion = applica

 

W\ Strike Kecryed - lo

f

=>

 

 

 

LG 2 ok. lg

 

 

 
Case 3:20

-cv-01078-RJD Document 51 Filed 08/26/21 Page 17 of 40 Page ID #375

@

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 3:20-cv-01078-RJD Document 51 Filed 08/26/21 Page 18o0f40 Page ID #376

8. Approximate date of disposition:

9. Was the case dismissed as being frivolous, malicious, or for failure to
state a claim upon which relief may be granted and/or did the court

tell you that you received a “strike?”

III. GRIEVANCE PROCEDURE

A.

B.

Rev. 7/20/18

Is there a prisoner grievance procedure in the institution? ve C1 No

Did you present the facts relating to your complaint in the pooner
es LINo

grievance procedure?

If your answer is YES,
1. What steps did you take?
) Counselor

9) Crtvance OFAC

3\ AR Ob.
2. What was the result?

Dentel Crievance

If your answer is NO, explain why not.

|napplicable

If there is no prisoner grievance procedure in the institution, did you
[) No

complain to prison authorities? Yes

If your answer is YES,
1. What steps did you take?

Oval, Verbal Plea

”

Aynare’

2. What was rs result?

47 of Sle
Case 3:20-cv-01078-RJD Document 51 Filed 08/26/21 Page 19o0f40 Page ID #377

IV. STATEMENT OF CLAIM

A. State here, as briefly as possible, when, where, how, and by whom you
feel your constitutional rights were violated. Do not include legal
arguments or citations. If you wish to present legal arguments or
citations, file a separate memorandum of law. If you intend to allege a
number of related claims, number and set forth each claim in a
separate paragraph. If your claims relate to prison disciplinary
proceedings, attach copies of the disciplinary charges and any
disciplinary hearing summary as exhibits. You should also attach any

relevant, supporting documentation.

Ase Altachinicut

Rev. 7/20/18 sy of 3
Cas

e 3:20-cv-01078-RJD Document 51 Filed 08/26/21 Page 20 of 40 Page ID #378

 

 

 

 

2 Peed thatch ot ofontt
D Qetaber lot 1014,
al Pe ee en [lan he
SH rub Pb vuic? ee abact
iL) C/ with (Howse 5) 1 of
ce Tis ag) Woot: Lh Thee O)
Pinch neywille CL ovvectonal (cater

 

 

——]
{

| Lairtitd, ali Ae Chi Abend

\ time and date
(offenders } passant! Mh cael [5-C 77)
guia! a Lbayy Ni A tht wlth
il aes éMl

 

 

 

 

 

 

 

 

 
Cas

e 3:20-cv-01078-RJD Document 51 Filed 08/26/21 Page 21 of 40 Page ID #379

 

 

 

Bh he gh. 7 ae foe AQ4MAA

/

oP i appapplasalil iA (10) Ghats
Dy we Lea CIC MDL arr
ce, lohy OY Jase pes ne
anid dependant Fish] 0. Wall)
ae (ode _ nobis % TIS - Alay. ,

2 Bae

 

 

HM) Lh Lhe cohl AL spe mraz,

 

[Dd hitb Ha LW ae ee ocak)
one Clea uitg the amos tramcltr

iyi, TH ae a4 Alikhacal ily

Tac seach daha oy pb)

 

 

 

 

 

 

 

eb one 2h le

 

 

 
|
Case 3:20-cv-01078-RJD Document 51 Filed 08/26/21 Page 22 of 40 Page ID #380

 

 

 

5) Lt tinh au_aclditvinal

ye -10\ “giniclpe Lor koetly

Lpuspin L Unknoy Off iehvs fa
ay Sohn ot Jane Doel Sy) 3 3
wd. (i it Mg ll os syLinguridh

He oo > Oth

 

 

‘ io ) ha Hou AD, the thboclt on
Ol tn gut llb Me AL La
. PZ (/ Lecntad
supgacatied a nearby
Jun = Jin Ahly DD th
DE. QL fe LA i) LD LIGA. 0 Lng, wll 7D ZA
arth 1h

 

Foatnots

Unknown Officers , john _ov Jane Don #1 -3
Weve out fitted! w_viak ALi Ut _Z shield,
and belmits—.

 

 

< ot ph ese

 

 

 
Cag

e 3:20-cv-01078-RJD Document 51 Filed 08/26/21 Page 23 of 40 Page ID #381

 

 

7) Fehaiutyd creel yut 71d

Lt Wall) 2D cant pucathe”_,
a. Catt brratne.’ Ftex [Pea gle
“4 nal n alia

 

 

| [ft gh AL ag sailes) Aessegaslledl
Pbautiiiy) 6 Chiiys bn ‘
( it) Li aul, es 4

PA af he Ao eallage wait

ae

—

 

 

qs iE: Ph apes Wt - ateLid (D. Lastgusih —
Wh ant Lille ; dik ot aiteptaile
fe ig idee ie oA lem php cS

 

(AA ue TMM BK. whe QL Magia,

PNAUAML y@htl-- ANpAtlsil Ly.

a

Auntlachs o. dua LW fait a Th

Lode Ao the kK r0e,land) the

é LLMULL WA. Ml Ll Whee zeit Ly

Va: Lill Al ThipK mous SH
bho, Ngee Doe’ Vigo

oO apts vie

 

 

 

eel.
Cas

|

ph—

e 3:20-cv-01078-RJD Document 51 Filed 08/26/21 Page 24 of 40 Page ID #382

 

 

 

io) A basque iD, tht ust ok

 

 

   

Z oe agi! piace DGdil
AA aes, iG 5

 

E)

 

l| ) Via WALL D Ada _, git

 

 

 

 

} A f duct [Tut pheaulttehd,
conde OL ee as yl ~ Bulitaty
oS cae breatlye vd.

a tier SAfiil ape

 

 

 

 

 

 

bi eer he AS

 

 

 

 
Cas

e 3:20-cv-01078-RJD Document 51 Filed 08/26/21 Page 25 of 40 Page ID #383

 

 

 

13) JE nai ddd Aits CAMA Lion

 

ot kpdical Wy syistanl LN

ty pawt We ae
Zz Vusad Arillaley Bed
SVL unds Hd ap Me "Dike

 
 
 

a

 

 

WL). op, mide, Wut Py wittauy
anid Moripps Lane Dot

AL ley wallhetl BL)» Th
ae [}eusaido ut

wtttaout! pegs acl nelle
Afedical” DLE LU :

 

 

(5 ) (Lauiteyp LAL Lt] AMA ion
“a Lhe thond pact ion Med ia TF a)
Aad pei AA I. TD
AL, “Da ll Dgiisi lh.
auhe emt) bali,
oF te aaypeliotog ica! Wiliuslhassces

 

Beli Bp 8

 

 
Cas

se 3:20-cv-01078-RJD Document 51 Filed 08/26/21 Page 26 of 40 Page ID #384

 

 

 

oe a re sa gee

LMcho rusts , Are GAL ¢_pbacecl

 

 

 

? rte Aus oo Lh

le ome f [he Lentitation
uslia i machpuall , qaid

e the AAA VLU witha

Tig io ips Lf. with
pasliebalD : thuuly ly

 

| th. pansorl.
Mela

 

 

 

 

 

1 en oe

 

 

 

 
Cas

e 3:20-cv-01078-RJD Document 51 Filed 08/26/21 Page 27 of 40 Page ID #385

 

 

1S.) V bentihl pot At coll
Lidl Mt bantaul i “fF gl Bulton.”
ao other mig bu whl be
could notily add hina] Aloft
as Sw pbb il rl MAb teal!

[} < Fit TW

_

 

Gasp 1 Maintehl alata Su called
byt [dD AE. Wall (speceficalla )

Ha lee print ot Nuloroud Soff
é bs laden AL = die Doct | - oe
ash Wh whl? atl dad Ataf; re
WLLL wht [a file AZ

CLL Ja. Mhithical ahFanttinih :

 

ob
“

 

HO) A LMtough Unknown Off
Y Cohn oy auc a aaa 3)

mht LF, Lal bag sant a | Lally, of

fo Atipoul Va fad Lal
 Madica Assigns

 

0) ae eee

 

 
Case 3:20-cv-01078-RJD Document 51 Filed 08/26/21 Page 28 of 40 Page ID #386

 

 

 

2baintils notin Unk noun Saft
)) oe e Sage Dae Hs =)

Se

 

 

    
 

MM ALi th LW. a Ed
7 uncle 2 e a

 

 

© vy. Lt Lnnhl_, wn UnK now Mf}
udm) © (i Pinte Jane / Dyes i Take)

Jiu bo Cad Lit pf LULLABY as

[) ne ZL ALM ahe utittl

bs / Witt) ha [2 Lt wins tl Zl vl tL Aidt a

re A Lhe abs BAAD neiehLAL wet ys

PIU OE, A (he iy LB2 WEL

Oe ld ap

 

 

 

 

 

( , J oy 2 Bis

 

 

 
|

Seo 3:20-cv-01078-RJD Document 51 Filed 08/26/21 Page 29 of 40 Page ID #387

 

 

25) f Dunne atl mts Mt

ie j Visas oy LUT whl

Vuret jane. Dok/ A atatl
ls orth — Afedice p waitin,
a ryamminaliins 2 OT ZU (LALU)LAL od

Pendnis conpuned (a herr ery :

 

 

 

M1) PSaintihf witty twtthout thi

| Jasseetauld ok Pe eee Lt. Up
Un -abhle (D (b aionidy iE Lh gn
diswlat, \ til prs Ly
fn (Tak now Matt, John ae Jase Lees 1-3 5)

 

 

° | [fe ALM ey Le iio ee pry

| ikem Lihgut flies , Priltany Lay)
iy wl WAAL , janet Dol :

 

 

M . ag of 36

 

 

 

 
Cas

Ol

e 3:20-cv-01078-RJD Document 51 Filed 08/26/21 Page 30 of 40 Page ID #388

 

 

 

26) arden David A Mitthtll AD

 

gamle i a “diLin Ve. - QA
lastly lL) Adi /ninrttilt
Lyi hak = a. alditenia lo

Faas AfZ\ Talary 4

 

 

g7) Th ts 02 WU ththl vw A2 nual

/

iw ; mules "2 asst 1g Ube
aij oh un - —namell Lhasa,

LY) wee. Li OMY LMA i neta

 

 

i, ieee (he ndiehd Oymr The e a

oe

 

 

ay }: Da vic Mkchell 1 i [le ud ete ake se Sa
a Chul Admitted AGA tilt LT Efi oe

wt: VAs! FuacK neyuille is oD
Cale: & Se 4 pi nimatbl Aon

epeeguti Blagg. (2,
Ot junc: 4 stead “adep YY

 

 

 

a4 oft 3le

 

 
Case 3:20-cv-01078-RJD Document 51 Filed 08/26/21 Page 31o0f40 Page ID #389

Y

 

 

 

1) A quel / nihil wT alien Aiea Wy,
[pl nati ad WM
Con Li iL, ELE lo Arnie. Qo oe wf scams:

tl = ast at / Lip Hi on tts beat

WEL tht - Le LALA

 

 

 

50). TA ht Udth imi atsg a gu
Late tie Lactauel 7 q duty 7)

@ | profect chun uals LL me) L4A

aE

 

CHUL 4 A ath Aan

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 3:20-cv-01078-RJD Document 51 Filed 08/26/21 Page 32 of 40 Page ID #390

V. REQUEST FOR RELIEF

State exactly what you want this court to do for you. If you are a state or federal
prisoner and seek relief which affects the fact or duration of your imprisonment (for
example: illegal detention, restoration of good time, expungement of records, or
parole), you must file your claim on a habeas corpus form, pursuant to 28 U.S.C.
§§ 2241, 2254, or 2255. Copies of these forms are available from the clerk’s office.

Au A Hachmont

VI. JURY DEMAND (check one box below)

The plaintiff M does OD) does not request a trial by jury.

DECLARATION UNDER FEDERAL RULE OF CIVIL PROCEDURE 11

I certify to the best of my knowledge, information, and belief, that this complaint is in full
compliance with Rule 11(a) and 11(b) of the Federal Rules of Civil Procedure. The

undersigned also recognizes that failure to comply with Rule 11 may result in sanctions.

 

 

 

 

 

Signed __O [24 [aoa f Cu
on: (date) ‘Signature of Plaintiff
HHed E125) Ra #31 (assidy Cet
Street Address \_ Print¢d Name
Eachulle Le 058 Rudd lp
Prisoner Register Number

 

City, State, Zip

 

Signature of Attorney (if any)

Rev. 7/20/18 31 of 3b
Cas

e 3:20-cv-01078-RJD Document 51 Filed 08/26/21 Page 33 of 40 Page ID #391

 

 

|| Wlonstany Awarh on

Me onal tbh Kighli : Voge ta TAL
c Zr Pe

 

 

2 | Lnyupthivl Kati - ifn Suthing

Nhat Mot Atte a ae : a |

 

| aire Motion of wart i Alias
ee A and fs Ue all ahs
[fusubout the) “Facility 5 [fou Uniti.
Cae gees Gia le
) patil htt OW ak cs Lf cal LATS
"D Niglihy a ddl stab gh Dsus,
sgl Pala COUCLANAL CA

 

 

cl Alagoa Ataft ugitte [hh iy a ei
Sint hibg a wn _witler to rz,

nia, hiatsle gL ALA nod Db LY LILIA,

( —

 

 

 

 

ug puke Bulg

 

 

 
Cas

e 3:20-cv-01078-RJD Document 51 Filed 08/26/21 Page 34 of 40 Page ID #392

 

 

 

Zo) mnadtiblativon ok adld (f2 Spl!

iit Unt beni) ayes Ca AMA LA 4

 

c) A Aditrignal/ / mdgblatiot Zn walk Wi

and Ip. 1D -date Suh Att Lid iy Oe.

 

 

ee) | nits ition ak aa Lp ae UL wah Latin
p Ay ded TAL)

 

qt
ee

vA EK oul, Ll CLoomitl ot Ait ‘ anit

particialin Lshd. Thi coll Luh) 2

 

=

Yn) I LM rorval) ti ULL nad ie LP ALLL)
Lapin hl Linders DD DLbon Beads
Doula ALA. (b Lt. iP Tas oh lby

wee howe: al LILLIA

 

 

 

 

 

BO soak 3p

 

 

 
Cage 3:20-cv-01078-RJD Document 51 Filed 08/26/21 Page 35 of 40 Page ID #393

 

 

 

ae : Eg oe 3) all oe ae f

atl uw) AAD, all. a wbl Latinas net

PLascyss i dope.ntuntty tp
{ G omni L} alt de (ha fh Ly

 

fo

[) Lmplenunt tl Ae Ahly
K smite Loy gK [nk TL

© Sg ant Us ducal ion) LG petite

al Whe (2. re (AL 4g Lilip auc pserunlioy
eS! Pee ee d/ le

 

Llp a cud Wet: ANd, Uy MOLL neath
Syne. Zs ah nin. hs
Ly Fixe Marshal

 

 

 

 

BAl gt Bild

 

 

 
Cas

e 3:20-cv-01078-RJD Document 51 Filed 08/26/21 Page 36 of 40 Page ID #394

 

 

 

ef icalion

 

NS

Maa,
oe

Kupsuanl Dp Lt. Yad C eee (7
oh Ail ass ail VLAL ‘4 WMA
Li) wt YA aK DLL UL rn A nel ths
Laws Uap Nhe MVkdhiel Atala gf
Amit Phat hte Lago
Uy Liu wnt cor athet a we /
frvccitledl aU Haw qth DAL,

 

 

 

ere 3 eapeely: a

oC Gy /24 [zi

 

 

 

 

 

 

 

 

 

3 Oe wien? Ded

 

 

 
|

Case 3:20-cv-01078-RJD Document 51 Filed 08/26/21 Page 37 of 40 Page ID #395

YY

 

 

Ca Lats an ae

 

me Vs AAA L cles vs ALLA coed if LA
Hutt Aad Yeposited
Be Amendra Cowplaut

2) Aktachecl Ab bion

Motu Eas Allovucyy K ceyavescut Hho

ey id DIS Formthe

 

js wit the us?) mal srt,
o_o alunite thy 29th dansk Aon ile

 

[epec, Lully. Subaulted
1 ve os eZ
& 5/24 [al

 

 

 

 

 

A siti Jn formation
fcasidy eitee

apn! (925i Rofl 3]

 

Earhalle lf G@osts

-@ BIG. | “WuL) eg Oe

 

Gilg? bar Sle

 
Case 3:20-cv-01078-RJD Document 51 Filed 08/26/21 Page 38 of 40 Page ID #396

G. _ If your answer is NO, explain why not.

H. Attach copies of your request for an administrative remedy and any
response you received. If you cannot do so, explain why not:

Rev. 7/20/18 5
Case 3:20-cv-01078-RJD Document 51 Filed 08/26/21 Page 39 of 40 Page ID #397

horea Tt a Bee
NYUPNY | lAnassl Vv OiG a
ung ) a Jo ie

SO-S622E lMSOECHY Lozz9

INNO WY $3475 GALINN
eto NAP
81S09
STU

au
dive advisoe “SA

 

 

NY

Ia,

Regn Tf ae fPiAls" 4

melee

itl efor

1d >) h piso )
 
